1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      JEFFERY S. STEVENS,                             Case No. 2:19-cv-00949-KJD-VCF
5
         Petitioner,
6                                                     ORDER
             v.
7

8     JERRY HOWELL, et al.,
9        Respondents.
10

11

12          This case is a pro se petition for a writ of habeas corpus by Jeffery S. Stevens, a
13   Nevada prisoner. Stevens filed his habeas petition (ECF No. 1-1), along with a motion
14   for appointment of counsel (ECF No. 2) and an application to proceed in forma pauperis
15   (ECF No. 1), on June 3, 2019. On June 6, 2019, the Court denied the application to
16   proceed in forma pauperis and ordered Stevens to pay the filing fee. See Order entered
17   June 6, 2019 (ECF No. 4). Stevens paid the filing fee on June 18, 2019 (ECF No. 5).
18          Therefore, the Court has reviewed Stevens’ habeas petition pursuant to Rule 4 of
19   the Rules Governing Section 2254 Cases in the United States District Courts. The Court
20   will direct the Clerk of the Court to serve the petition upon the respondents and will
21   require a response.
22          Stevens filed, with his petition, a motion for appointment of counsel (ECF No. 2).
23   “Indigent state prisoners applying for habeas corpus relief are not entitled to appointed
24   counsel unless the circumstances of a particular case indicate that appointed counsel is
25   necessary to prevent due process violations.” Chaney v. Lewis, 801 F.2d 1191, 1196
26   (9th Cir. 1986) (citing Kreiling v. Field, 431 F.2d 638, 640 (9th Cir. 1970) (per curiam).
27   The court may, however, appoint counsel at any stage of the proceedings “if the
28   interests of justice so require.” See 18 U.S.C. § 3006A; see also Rule 8(c), Rules
                                                  1
1    Governing § 2254 Cases; Chaney, 801 F.2d at 1196. The Court finds that appointment

2    of counsel is not warranted in this case, at least at this time, pending a response by the

3    respondents. The motion for appointment of counsel will be denied.

4           IT IS THEREFORE HEREBY ORDERED that the Clerk of the Court is directed to

5    separately file the petition for writ of habeas corpus, which is currently attached to the

6    in forma pauperis application at ECF No. 1-1.

7           IT IS FURTHER ORDERED that the Clerk of the Court is directed to add

8    Aaron Ford, Attorney General of the State of Nevada, as counsel for the respondents.

9           IT IS FURTHER ORDERED that the Clerk of the Court is directed to

10   electronically serve upon the respondents a copy of the petition for writ of habeas

11   corpus and a copy of this order.

12          IT IS FURTHER ORDERED that the respondents will have ninety (90) days from

13   the date on which the petition is served upon them to appear in this action, and to

14   answer or otherwise respond to the petition.

15          IT IS FURTHER ORDERED that, if Respondents file an answer, Petitioner will

16   have 60 days to file a reply to the answer. If Respondents file a motion to dismiss,

17   Petitioner will have 60 days to file a response to the motion to dismiss, and then

18   Respondents will have 30 days to file a reply to Petitioner’s response.

19          IT IS FURTHER ORDERED that Petitioner’s motion for appointment of counsel

20   (ECF No. 2) is DENIED.

21
                                   June
                       21 day of ______________________,
22          DATED THIS ___                               2019.

23

24
                                                       KENT J. DAWSON,
25                                                     UNITED STATES DISTRICT JUDGE
26

27

28
                                                  2
